United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF THE ARMY, AIR
NATIONAL GUARD, Jefferson City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2289
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing loss decision dated May 14, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant has more than a 51 percent binaural hearing loss, for
which he has already received a schedule award.
FACTUAL HISTORY
On April 26, 2007 appellant, a 60-year-old supervisory aircraft pilot, filed a claim for
benefits, alleging that he sustained a bilateral hearing loss causally related to factors of his
federal employment. A statement of accepted facts dated August 10, 2007 indicated that
appellant had been exposed to hazardous noise while working for the employing establishment
as a pilot who accumulated more than 10,000 flight hours.

In an audiologic and otologic evaluation dated September 19, 2007, Dr. Michael J.
Simmons, a specialist in otolaryngology, noted findings on audiological evaluation based on a
September 19, 2007 audiogram. At the frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz),
the following thresholds were reported: right ear 30, 45, 75 and 95 decibels: left ear -35, 55, 70
and 75 decibels. Based on these findings, Dr. Simmons concluded that appellant had a binaural
hearing loss of 51 percent.
In a memorandum dated September 26, 2007, an Office medical adviser, relying on
Dr. Biteman’s audiogram results and calculations, determined that appellant had a 51 percent
permanent, binaural hearing loss.
On May 14, 2008 the Office granted appellant a schedule award for a 51 percent binaural
hearing loss for the period September 19, 2007 to September 1, 2008, for a total of 10 weeks of
compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employee’s Compensation Act1 and the
implementing federal regulations2 set forth the number of weeks of compensation to be paid for
permanent loss of use of specified members, functions and organs of the body listed in the
schedule.3 However, neither the Act nor the regulations specify the manner in which the
percentage loss of a member, function or organ shall be determined. The method of determining
this percentage rests in the sound discretion of the Office.4 To ensure consistent results and
equal justice under the law to all claimants, good administrative practice requires the use of
uniform standards applicable to all claimants.5
Under the A.M.A., Guides, hearing loss is evaluated by determining decibel loss at the
frequency levels of 500, 1,000, 2,000 and 3,000 Hz. The losses at each frequency are added up
and averaged and a “fence” of 25 decibels is reduced since, as the A.M.A., Guides point out,
losses below 25 decibels result in no impairment in the ability to hear everyday speech in
everyday conditions.6 Then the remaining amount is multiplied by 1.5 to arrive at the percentage
loss of monaural loss. The binaural loss is determined by calculating the loss in each ear using
the formula for monaural loss. The lesser loss is multiplied by five, then added to the greater
loss and the total is divided by six to arrive at the amount of binaural hearing loss.7
1

5 U.S.C. § 8107 et seq.

2

20 C.F.R. § 10.304.

3

See Donald A. Larson, 41 ECAB 947 (1990); Danniel C. Goings, 37 ECAB 781 (1986); Richard Beggs, 28
ECAB 387 (1977).
4

Id.

5

Henry King, 25 ECAB 39, 44 (1973); August M. Buffa, 12 ECAB 324, 325 (1961).

6

A.M.A., Guides 250 (5th ed. 2001).

7

Id. See also Danniel C. Goings, supra note 3.

2

ANALYSIS
The Board finds that appellant is entitled to no greater than a 51 percent bilateral award
hearing, for which he has already received an award. With regard to the right ear, Dr. Simmons’
September 19, 2008 audiogram indicated that, at the frequencies of 500, 1,000, 2,000 and 3,000
Hz, the following thresholds were reported for the right ear: 30, 45, 75 and 95 decibels. These
decibels, totaled to 245 and divided by 4, obtained an average hearing loss at those cycles of
61.25 decibels. The average of 61.25 decibels, when reduced by 25 decibels (the first 25
decibels were discounted as discussed above), equals 36.5 decibels, which when multiplied by
the established factor of 1.5 computes a 54.375 percent hearing loss in the right ear.
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed
decibel losses of 30, 40, 30 and 40 respectively. These decibels amounted to 235, which, when
divided by 4, obtains an average hearing loss at those cycles of 58.75 decibels. The average of
58.75 decibels, reduced by 25 decibels (the first 25 decibels were discounted as discussed
above), equals 33.75 decibels, which when multiplied by the established factor of 1.5 amounts to
a 50.625 percent hearing loss in the left ear. The Office medical adviser, relying on these
audiogram results and calculations, combined the hearing loss in the right and left ears, divided
the amount by two, then rounded this figure off to the nearest percentage. Based on these
calculations, he properly determined that appellant had a 51 percent binaural hearing loss, for
which the Office awarded him a schedule award on May 14, 2008.
The Board notes that the Office medical adviser properly applied the applicable standards
of the A.M.A., Guides, to determine that appellant was entitled to a 51 percent binaural award.
The Board affirms this award, as there was no other probative evidence in the record establishing
that he sustained any greater impairment.8
CONCLUSION
The Board finds that appellant has no more than a 51 percent binaural hearing loss.

8

The record contains several audiograms obtained by the employing establishment, but none of these were
certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an audiologist it must
be certified by a physician as being accurate before it can be used to determine the percentage of hearing loss.
Joshua A. Holmes, 42 ECAB 231, 236 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

